161DETAILED FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 11/20/2020 to claims 1, 6-9, 18, and 20 have been acknowledged by the Examiner. Claims 5, 17, and 19 have been cancelled and their limitations have been incorporated into claim 1. No new claims have been added. 
Thus, claims 1-4, 6-16, 18, and 20 are being examined.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/20/2020, with respect to the Specifications and the Claims have been fully considered and are persuasive.  The objections of Specifications and Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/20/2020, with respect to the 112 rejections have been fully considered and are persuasive.  The 112b rejections of the claims have been withdrawn. 
Applicant’s arguments filed 11/20/2020, with respect to the prior art rejections of independent claim 1 and its dependents have been fully considered but they are not persuasive. Amended claim 1 has been amended to incorporate limitations of the amended claimed limitations of cancelled claims 5, 17, and 19 which were dependent off of claim 1. Thus, the claimed rejection based on the previously presented art has been further analyzed to meet the amended claimed limitations. No substantive argument was presented by the Applicant for the incorporation of the art used to teach the limitations of the cancelled claims- Propp-1st embodiment, Johns, and Ha-into the prior art rejection of Claim 1 based on the prior art of Propp-2nd embodiment in view of Worthley to meet the claim limitations of the presently amended claim 1. Rejections for dependent .
Applicant’s arguments filed 11/20/2020 with respect to the prior art rejection of independent claim 20 has been fully considered but is not persuasive. Amended independent claim 20 has been amended to include subject matter and specific limitations that were not present in the original claims examined. Thus, the claim rejection based on the prior art has been amended to include art to meet the amended claimed limitations and/or previously presented art has been further analyzed to meet the amended claimed limitations of the independent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Propp-2nd embodiment (US 8212101 B2), Johns (USPN 5618556 A), Worthley (USPN 6884920 B2), and in further view of Propp-1st embodiment. Propp-2nd embodiment is defined by Figures 1, 3, 4-5 and their related disclosures, along with any general elements applied to all embodiments of the invention. Propp-1st embodiment is defined by Figures 1-4 and their related disclosures, along with any general elements applied to all embodiments of the invention.
Regarding claim 1, Propp-2nd embodiment discloses window dressing (Abstract, Figure 1-dressing 110) comprising: a primary layer (Figures 1 & 5- fabric layer 112) having a lower, skin-facing surface (Figure 3- adhesive side 118) and an upper surface (Figure 3- non-adhesive top side 120), the primary layer having a first stiffness ([Col 4, lines 1-2]- “The fabric layer 112 may be a woven or non-woven material”, the woven or non-woven material of the fabric layer 112 would inherently have some properties of stiffness to define a first stiffness; see MPEP 2112 for reference regarding inherency) and comprising a window portion (Figure 3- insertion site viewing portion 114) having a window formed therein (Figures 1 & 5- opening 122) and a securement portion (Figures 1 & 3- anchor member portion 116); a primary adhesive layer covering at least a portion of the skin-facing surface of the primary layer ([Col 4, lines 2-7]- “The fabric layer 112 has an adhesive side 118 and an opposite non-adhesive top side 120. The "top" side refers to an upper (or outer) side when the dressing is disposed on a patient's skin (for example, see FIG. 4). The adhesive side 118 may be coated with any suitable medical grade adhesive”); a support structure  attached to the upper surface of the primary layer (Figures 1 & 5- reinforcing structure 130 is attached on top of the fabric layer 112), the support structure comprising: a structural layer (Figures 1 & 5- reinforcing structure 130 acts as a structural rigidizing and force spreading properties as discussed below”, [Col 4, lines 47-49]- “The reinforcing structure 130 strengthens the dressing 110 by making it less floppy for easier application to a patient's skin.”), and an adhesive layer covering at least a portion of the lower surface of the structural layer and adhering the structural layer to the top surface of the primary layer ([Col 4, lines 18-21]- “The reinforcing structure adhesive side 132 is adhered to the fabric layer non-adhesive side 120 such that the reinforcing structure is on top of the fabric layer 112”); a transparent layer (Figure 5- transparent film layer 124’, [Col 6, lines 36-41]- discusses that the alternative transparent film layer 124’ does not extend to the outer edge of the fabric layer 112) attached to the lower surface of the primary layer and covering at least a portion of the primary layer window ([Col 4, lines 8-12]- “A transparent film layer 124 having an adhesive skin-adhering side 126 and an opposite non-adhesive side 128 is adhered by its non-adhesive side to the fabric layer adhesive side 118. The transparent film layer 124 closes the opening 122 in the fabric layer 112”, Figure), the transparent layer comprising: a transparent film ([Col 4, line 13]- “transparent film layer 124 may be a polyurethane film”) having a lower surface (Figure 3- adhesive skin-adhering side 126) and an upper surface (Figure 3- opposite non-adhesive side 128), and an adhesive layer covering at least a portion of the lower surface of the transparent film ([Col 4, lines 12-14]- “The transparent film layer 124 may be a polyurethane film coated on one side with any suitable medical grade adhesive”) and adhering a portion of the transparent layer to the bottom surface of the primary layer (Figure 5- transparent film layer 124’ adheres to the bottom adhesive surface of the fabric layer 112).
nd embodiment does not teach wherein the structural layer comprises a polyester film and wherein a pad is attached to the lower, skin-facing surface of the primary layer. Johns teaches an analogous dressing wherein a structural layer (Figure 2- support layer 4) comprises a polyester film [Col 2, lines 65-68]- “The support layer may be any suitable conformable material, thus suitable materials include paper, foil or polymeric films. Preferably the support layer is a polymeric film., [Col 4, lines 27-30]- “The support layer (4) may comprise a silicone or polyethylene coated paper or a transparent film of polyethylene or polypropylene”) and wherein a pad is attached to the lower, skin-facing surface of the primary layer (Figure 2- pad 8 is adhered to the adhesive layer 3 which is identified as the bottom surface of the backing layer 2). A person of ordinary skill in the art would recognize that polymeric films, specifically polyethylene films, as taught by Johns may include polyester films as instantly claimed because polyester is known to be made of polyethylene or PET. Thus, the claimed limitations are met. Propp-2nd embodiment and Johns are analogous because they both teach dressings comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structural layer and the primary adhesive layer of the window dressing as disclosed by Propp-2nd embodiment to be wherein the structural layer is comprised of a polyester film and wherein a pad is attached to a lower, skin-facing surface of the primary layer as taught by Johns. A skilled artisan would have been motivated to utilize a structural layer comprised of a polyester film and a pad attached to the lower surface of the primary layer because Johns suggests that polymeric firms are conformable to the area applied to and also suggests that the addition of a pad to an adhesive backing allows the pad to treat large wound areas without excessive wrinkling which would affect the adhering near a wound (Johns- [Col 1, lines 7-15 & Col 2, lines 65-67]). A skilled artisan would also have a reasonable expectation to manufacture the dressing as disclosed by Propp-2nd embodiment to be comprised of a structural layer of a nd embodiment.
Propp-2nd embodiment as modified by Johns does not teach the transparent layer is attached to the upper surface of the primary layer and the adhesive layer adhering to a portion of the transparent layer to the top surface of the primary layer. Worthley teaches a transparent layer attached to an upper surface of a primary layer (Figure 1- semi-permeable film 12 that is transparent is attached by its bottom side 14 to contact the top surface 16 of the semi-permeable tape border 18) and an adhesive layer adheres to a portion of the transparent layer to the top surface of the primary layer ([Col 4, lines 18-26]- discusses that the semi-permeable film 12 has a bottom side 14 that has an adhesive 13 coated on; Figure 1- shows the bottom side 14 with the adhesive 13 coat of the semi-permeable film attached to the top surface 16 of the semi-permeable tape border 18). A skilled artisan would have recognized that the structural layers as taught by Propp-2nd embodiment as modified by Johns may be rearranged in a similar manner as taught by Worthley without hindering the functionality of the window dressing and its components (see MPE 2144.04 for reference regarding the rearrangement of parts). Propp-2nd embodiment as modified by Johns and Worthley are analogous because the combination and Worthley both teach a window dressing comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position of the transparent layer as disclosed by Propp-2nd embodiment as modified by Johns to be rearranged such that the transparent layer is the top-most layer of the window dressing as taught by Worthley, which would adhere to portions of both the primary layer and the structural layer of the support structure. A skilled artisan would have been motivated to utilize a transparent film layer nd embodiment as modified by Johns wherein the transparent layer is positioned to be the top-most layer of the window dressing because Worthley suggests that this positioning of the transparent layer is conventional in window dressings comprised of multiple layers that are analogous to Propp-2nd embodiment as modified by Johns.
Propp-2nd embodiment as modified by Johns and Worthley does not teach wherein the transparent layer further covers a portion of the support structure. Propp-1st embodiment teaches a similar transparent layer (Propp- 1st embodiment Figure 2- transparent film layer 124) to Propp-2nd as modified by Worthley wherein the transparent layer is the same shape and size of the primary layer (Propp-1st embodiment Figure 2- transparent film layer 124 is seen to be the same shape and size of fabric layer 112) and the support structure is adhered to the upper surface of the primary layer (Propp-1st embodiment Figures 1 & 2- reinforcing structure 130 is adhered to the top side 120 of the fabric layer 112). Since Propp-2nd embodiment as modified by Johns and Worthley teaches that the top-most layer of the window dressing may be the transparent layer (see discussion above), a person of ordinary skill would recognize that a similar transparent layer positioned as a top-most layer of a dressing that encompasses the whole surface of the primary layer as taught by Propp-1st embodiment would also cover at least a portion of the reinforcing structure that is adhered onto the top side of the fabric layer. Thus, the claimed limitations of the invention are met as discussed. Propp-2nd embodiment as modified by Johns & Worthley and Propp-1st embodiment are analogous because the st embodiment both teach a window dressing comprised of multiple layers and for application onto a catheter insertion site.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transparent layer as taught by Propp-2nd embodiment as modified by Johns and Worthley to be the same as the transparent film layer that is the same size and shape of the primary layer as taught by Propp-1st embodiment, which allows the support structure to be covered as claimed. A skilled artisan would be motivated to utilize a transparent layer that is the same size and shape of the primary layer because Propp-1st embodiment still teaches that the transparent layer covers the opening of the fabric layer (Propp-1st embodiment- [Col 4, lines 11-12]) and Propp discloses multiple embodiments of the same invention such that variations and modifications may be made without departing from the claims of the invention (Propp- [Col 8, lines 18-24]), therefore Propp teaches known equivalents to teach the same results. A skilled artisan would also have a reasonable expectation to manufacture a window dressing with a transparent layer as a top-most layer as taught by Propp-2nd embodiment as modified by Johns and Worthley to have the transparent layer extend to an outer edge of the primary layer to cover the adhered support structure because Propp-1st embodiment suggests that accommodating the shape and size of the transparent layer is conventional in window dressings comprised of multiple layers that are analogous to Propp-2nd embodiment as modified by Johns and Worthley.
Thus, the limitations of claim 1 are met by the combination of Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment as discussed above.
Regarding claim 2, Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment teaches the window dressing of claim 1 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment nd embodiment Figure 5- transparent film layer 124’ would cover the opening of fabric layer 112 once layers are assembled).
Regarding claim 3, Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment teaches the window dressing of claim 2 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment further teaches wherein the support structure is attached to the upper surface of the primary layer within the securement portion (Propp-2nd embodiment Figure 1- reinforcing structure 130 is shown to be attached to the top side 120 of fabric layer 112 within the anchor member portion of the fabric layer 112).
Regarding claim 4, Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment teaches the window dressing of claim 3 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment further teaches wherein the support structure is contained within a periphery of the primary layer (Propp-2nd embodiment Figure 1- reinforcing structure 130 is shown to be disposed within the edges of the fabric layer 112).
Regarding claim 6, Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment teaches the window dressing of claim 1 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment further teaches wherein the transparent layer covers the entire support structure (Propp-1st embodiment Figure 2- transparent film layer 124 extends to the outer edge of the fabric layer 112, Figure 1- reinforcing structure 130 is adhered to the anchor member portion 116 of the fabric layer 112; Worthley Figure 1- semi-permeable film 12 that is transparent is positioned as the top-most layer of the dressing 10) and comprises an adhesive attachment to the primary layer around an entire periphery of the support structure (Propp-1st embodiment Figure 2- transparent film layer 124 has a bottom adhesive surface 118 
Regarding claim 7, Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment teaches the window dressing of claim 3 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment further teaches a support structure comprised of an inherent structural layer (Propp-2nd embodiment Figure 5- reinforcing structure 130; Johns Figure 2- support layer 4). 
Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment as combined and taught above does not explicitly teach wherein a portion of the support structure extends beyond a periphery of the primary layer. Johns specifically teaches a support structure comprised of an inherent structural layer (Figure 4- support layer 4 comprises of an inherent polymeric film structure) with a portion of a support structure that extends beyond the periphery of the primary layer (Figure 2- support layer 4 on the non-adhesive surface of the backing layer 2 wherein the support layer may extend beyond one or more of the edges of the backing layer 2, [Col 3, lines 18-21]- “The support layer may have a greater surface area than the surface area of the backing layer. Thus the support layer may have one or more edge portions which extend beyond the backing layer”). Propp-2nd embodiment as modified by Johns, Worthley & Propps-1st embodiment and Johns specifically are analogous because the combination as recited and Johns both teach dressings comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support structure as taught by Propp-2nd embodiment as modified by Johns, Worthley & Propps-1st embodiment to be similar to that of the support layer that extends beyond a periphery of the primary layer as taught nd embodiment as modified by Johns, Worthley & Propps-1st embodiment to extend beyond the periphery of the of the primary layer because Johns specifically suggests that this increase in surface size of the support layer is conventional in wound dressings comprised of multiple layers that are analogous to Propp-2nd embodiment as modified by Johns, Worthley & Propps-1st embodiment.
Regarding claim 8, Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment teaches the window dressing of claim 7 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment further teaches wherein the portion of the support structure (Propp-2nd embodiment Figure 5- reinforcing structure 130 adhered to the top side 120 of the fabric layer 112) extends beyond a periphery of the transparent layer (Propp-2nd embodiment Figure 5- transparent film layer 124’ attached to the fabric layer 112 and is smaller in size when compared to the fabric layer 112; Johns [Col 3, lines 18-21]- discusses that the support layer 4 may extend pass the edges of the backing layer 2; the area of the transparent film layer 124’ is smaller than the area of the fabric layer 112 so the support structure that extends beyond the periphery of the primary layer as discussed above in the claim 7 discussion would also extend beyond the periphery of the transparent layer as it is smaller as mentioned).
Regarding claim 9, Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment teaches the window dressing of claim 5 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propps-1st embodiment further teaches wherein the adhesive layer of the transparent layer (Propp-1st embodiment st embodiment Figure 1- reinforcing structure 130 is adhered to the anchor member portion 116 of the fabric layer 112, Figure 2- transparent film layer 124 has a bottom adhesive surface 118 that is coated with a medical grade adhesive; Worthley Figure 1- semi-permeable film 12 that is transparent is positioned as the top-most layer of the dressing 10; the transparent film layer as taught by the combination of references is inherently capable of adhering to a top surface of the reinforcing structure, see MPEP 2112 for reference regarding inherency).
Regarding claim 10, Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment teaches the window dressing of claim 2 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment further teaches wherein the transparent layer further covers a portion of the securement portion of the primary layer (Propp-2nd embodiment Figure 5- transparent film layer 124’ is shown to be slightly larger than the opening in fabric layer 112 so that when assembled, the remaining edges of the transparent film layer 124’ not covering the opening will be attached to the will overlap into the anchor member portion 116 of the fabric layer 112). 
Regarding claim 11, Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment teaches the window dressing of claim 1 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment further teaches wherein the support structure comprises a central region (Propp-2nd embodiment Figure 1- reinforcing structure 130 with central body 136) and an arm extending from the central region in both a longitudinal and latitudinal direction (Propp-2nd embodiment Figure 1- plurality of spaced ribs 138 extending outwardly from the central body 136, wherein the plurality includes at least one spaced rib, [Col 4, lines 35-46]- discusses that the reinforcing structure may have any shape comprising of multiple axes).
Regarding claim 12, Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment teaches the window dressing of claim 1. Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment further teaches wherein the support structure comprises a central region and a plurality of arms extending from the central region in both a longitudinal and a latitudinal direction (Propp-2nd embodiment Figure 1- plurality of spaced ribs 138 extending outwardly from the central body 136, [Col 4, lines 35-46]- discusses that the reinforcing structure may have any shape comprising of multiple axes). 
Regarding claim 13, Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment teaches the window dressing of claim 12 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment further teaches wherein a first arm of the plurality of arms extends from the central region in a first direction such that an end point of each arm is spaced apart from the central region by a first longitudinal distance and a first latitudinal distance (Propp-2nd embodiment [Col 4, lines 35-40]- discusses that the reinforcing structure 130 may be any shape such as “an X-shape”, wherein a first set of arms of the plurality of arms of an “X-shape” will extend in a first direction from the central body 136 in a longitudinal and latitudinal distance, See annotated Propp-2nd embodiment Figure 1- indicated longitudinal and latitudinal axes to represent directions of the distances of the arms).

    PNG
    media_image1.png
    592
    780
    media_image1.png
    Greyscale

Regarding claim 14, Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment teaches the window dressing of claim 13 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment further teaches wherein a second arm of the plurality of arms extends from the central region in a second direction such that an end point of each arm is spaced15 PATENTAttorney Docket No. 26512.NPapart from the central region by the first longitudinal distance and the first latitudinal distance (Propp-2nd embodiment [Col 4, lines 35-40]- discusses that the reinforcing structure 130 may be any shape such as “an X-shape”, wherein a second set of arms of the plurality of arms of an “X-shape” will extend in a second direction that would be opposite that of the first set of arms as discussed in claim 13 which would extend from the central body 136 in a longitudinal and latitudinal distance as indicated above by a distance along the axes as shown in annotated Propp-2nd embodiment Figure 1 above). 
Regarding claim 15, Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment teaches the window dressing of claim 14 as discussed above. nd as modified by Johns, Worthley, and Propp-1st embodiment further teaches wherein the first arm and second arm are symmetrical about a longitudinal axis of the dressing (Propp-2nd embodiment [Col 4, lines 35-45]- discusses that the reinforcing structure 130 may be an “X-shape” and “may be generally symmetric about one of its axes, see annotated Figure 1 above-longitudinal axis indicated).
Regarding claim 16, Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment teaches the window dressing of claim 14 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment further teaches wherein the first arm and second arm are symmetrical about a latitudinal axis of the dressing (Propp-2nd embodiment [Col 4, lines 35-45]- discusses that the reinforcing structure 130 may be an “X-shape” and “may be generally symmetric about one of its axes, see annotated Figure 1 above- latitudinal axis indicated).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Propp-2nd embodiment (US 8212101 B2), Johns (USPN 5618556 A), Worthley (USPN 6884920 B2),  Propp-1st embodiment, and in further view of Ha (USPN 9168180 B2). Propp-2nd embodiment is defined by Figures 1, 3, 4-5 and their related disclosures, along with any general elements applied to all embodiments of the invention. Propp-1st embodiment is defined by Figures 1-4 and their related disclosures, along with any general elements applied to all embodiments of the invention.
Regarding claim 18, Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment teaches the window dressing of claim 1 as discussed above. Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment further teaches wherein the structural layer is comprised of a polyester film (Propp-2nd embodiment Figure 1- reinforcing structure 130; Johns Figure 2- support layer 4, [Col 2, lines 65-68]- “The support layer may be any suitable conformable material, thus suitable polymeric film.”, which includes a polyester film as claimed).
Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment does not explicitly teach wherein the polyester film has a thickness between 0.005 inches and 0.030 inches. Ha teaches an analogous dressing (Abstract, Figure 2- dressing 10) comprising a structural layer of a support structure (Figure 1- support-substrate 12) comprised of polyester film ([Col 15, lines 15-25]- discusses that the material of the self supporting substrate may include “polyester films”) wherein the polyester film has a thickness between 0.005 inches and 0.030 inches ([Col 15, lines 16-19]- discusses that the thickness of the material is preferably greater than 1 mil and less than 6 mil, wherein a mil= 0.001 inch, thus the recited range being from 0.001-0.006 inches). A person of ordinary skill in the art would recognize that Ha teaches an overlapping range of thickness that overlaps with the instantly claimed range, wherein the recited overlapping range may be optimized to have a value that falls within the claimed range (see MPEP 2144.05 for reference regarding ranges), thus meeting the claimed limitations as discussed. Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment and Ha are analogous because the combination and Ha both teach a transparent wound dressings comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polyester film of the structural layer as taught by Propp-2nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment to have a thickness of the structural layer comprised of a polyester film as taught by Ha, wherein the overlapping range of thickness may be optimized to fall within the instantly claimed film thickness. A skilled artisan would have been motivated to utilize the polyester film with the instant range of thickness because Ha suggests that the layers of the dressing be relatively thin to improve conformability to an anatomical surface (Ha [Col 14, lines 53-nd embodiment as modified by Johns, Worthley, and Propp-1st embodiment to have a thickness of the polyester film that it optimized to be the instant range of thickness because Ha  suggests that small thickness of the polyester film for a structural layer is conventional in window dressing comprised of multiple layers that are analogous to the instant invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Propp-1st embodiment (USPN 8212101 B2) in view of Propp (USPN 7294752 B1), in further view of Worthley (USPN 6884920 B2). Propp-1st embodiment is defined by Figures 1-4 and their related disclosures, along with any general elements applied to all embodiments of the invention. Propp ‘752 will be referenced as Propp2 in the claim discussion below.
Regarding claim 20, Propp-1st embodiment discloses window dressing (Abstract, Figure 1-dressing 110) comprising: a primary layer (Figures 1 & 2- fabric layer 112) having a lower, skin-facing surface (Figure 3- adhesive side 118) and an upper surface (Figure 3- non-adhesive top side 120), the primary layer having a first stiffness ([Col 4, lines 1-2]- “The fabric layer 112 may be a woven or non-woven material”, the woven or non-woven material of the fabric layer 112 would inherently have some properties of stiffness to define a first stiffness; see MPEP 2112 for reference regarding inherency) and comprising a window portion (Figure 3- insertion site viewing portion 114) having a window formed therein (Figures 1 & 2- opening 122) and a securement portion (Figures 1 & 3- anchor member portion 116); a primary adhesive layer covering at least a portion of the lower, skin-facing surface of the primary layer ([Col 4, lines 2-7]- “The fabric layer 112 has an adhesive side 118 and an opposite non-adhesive top side 120. The "top" side refers to an upper (or outer) side when the dressing is disposed on a patient's skin (for example, see FIG. 4). The adhesive side 118 may be coated with any suitable medical grade adhesive”); a support structure attached to the upper surface of the primary layer (Figures 1 & 2- rigidizing and force spreading properties as discussed below”, [Col 4, lines 47-49]- “The reinforcing structure 130 strengthens the dressing 110 by making it less floppy for easier application to a patient's skin.”), and an adhesive layer covering at least a portion of the lower surface of the structural layer and adhering the structural layer to the upper surface of the primary layer ([Col 4, lines 18-21]- “The reinforcing structure adhesive side 132 is adhered to the fabric layer non-adhesive side 120 such that the reinforcing structure is on top of the fabric layer 112”); a transparent layer (Figure 2- transparent film layer 124) attached to the lower surface of the primary layer and covering at least a portion of the primary layer window ([Col 4, lines 8-12]- “A transparent film layer 124 having an adhesive skin-adhering side 126 and an opposite non-adhesive side 128 is adhered by its non-adhesive side to the fabric layer adhesive side 118. The transparent film layer 124 closes the opening 122 in the fabric layer 112”), the transparent layer comprising: a transparent film ([Col 4, line 13]- “transparent film layer 124 may be a polyurethane film”) having a lower surface (Figure 3- adhesive skin-adhering side 126) and an upper surface (Figure 3- opposite non-adhesive side 128), and an adhesive layer covering at least a portion of the lower surface of the transparent film ([Col 4, lines 12-14]- “The transparent film layer 124 may be a 
Propp-1st embodiment does not disclose wherein the support structure adapted to cover a catheter tube over a tube covering distance comprises a first support structure and a second support structure spaced apart, the first and the second support structures extending laterally and being separated longitudinally, wherein the tube covering distance comprises a gap interposed between the first and the second support structures. Propp2 teaches an analogous window dressing (Abstract, Figure 1- medical dressing 10) wherein a support structure (Figures 1 & 2- reinforcing structure 30 and reinforcing structures 72, 83 forms a total support structure, [Col 4, lines 38-67]- discusses the functionality of the reinforcing structure 30 for the dressing 10, [Col 6, lines 43-57]- discusses the reinforcing structures 72, 83 of the securement devices 68, 79) adapted to cover a catheter tube over a tube covering distance (Figure 4- shows catheter C comprising of a hub H and multiple lines L covered by the window dressing 10 which includes reinforcing structures 30, 72, 83)  comprises a first support structure (Figure 2- either of reinforcing structure 72, 83) and a second support structure (Figure 2- the other of either reinforcing structures 72, 83) spaced apart (Figures 1 & 2- reinforcing structures 72, 83 are shown to be space apart), the first and the second support structures extending laterally and being separated longitudinally (see annotated Figure 1 below- reinforcing structures 72, 83 are shown extend laterally and are separated longitudinally relative to the indicated axes), wherein the tube covering distance comprises a gap interposed between the first and the second st embodiment may be replaced to be comprised of two reinforcing structures as indicated in Propp2, without hindering the functionality of the device as disclosed by Propp-1st embodiment as the analogous reinforcing structures support the dressing when a catheter is inserted. Thus, the claimed limitations are med as discussed. Propp-1st embodiment and Propp2 are analogous because they both teach window dressings for insertion and securement of a catheter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support structure adapted to cover a catheter tube over a tube covering distance of the window dressing as disclosed by Propp-1st embodiment to be comprised of a first and second support structure spaced apart, extending laterally, and being separated longitudinally wherein the tube covering distance comprises a gap interposed between the support structures as taught by Propp2. A skilled artisan would have been motivated to utilize a support structure comprising a first a second support structure as instantly claimed to cover a catheter tube over a tube covering distance because Propp2 suggests that the two securement devices to which the indicated reinforcement structures are attached allows better reinforcement of the exit end of the dressing when the catheter hub is large and prevents pulling forces from tearing the dressing off the patient’s skin (Propp2- [Col 7, lines 12-30]). A skilled artisan would also have a reasonable expectation to manufacture the window dressing with a support structure to cover a catheter tube as disclosed by Propp-1st embodiment wherein the support structure is comprised of a first and second support structure because Propp2 suggests that a first and second support structure to cover a catheter tube is conventional st embodiment.
Propp-1st embodiment as modified by Propp2 does not teach the transparent layer attached to the upper surface of the primary layer and the adhesive layer adhering to a first portion of the transparent layer to the upper surface of the primary layer and a second portion of the transparent layer to the upper surface of the structural layer. Worthley teaches a transparent layer attached to an upper surface of a primary layer (Figure 1- semi-permeable film 12 that is transparent is attached by its bottom side 14 to contact the top surface 16 of the semi-permeable tape border 18) and an adhesive layer adheres to a first portion of the transparent layer to the upper surface of the primary layer ([Col 4, lines 18-26]- discusses that the semi-permeable film 12 has a bottom side 14 that has an adhesive 13 coated on; Figure 1- shows the bottom side 14 with the adhesive 13 coat of the semi-permeable film attached to the top surface 16 of the semi-permeable tape border 18). A person of ordinary skill in the art would recognize that when the transparent layer of Propp-1st embodiment as modified by Propp2 is placed such that it is the upper-most surface or layer of the dressing as taught by Worthley, the transparent layer as taught by Propp-1st embodiment as modified by Propp2 may also be disposed over the structural layer of the support structure because Propp-1st embodiment as modified by Propp2 teaches that the reinforcing structure 130 – modified to be a first and second structure as taught by Propp- is adhered to the upper surface of the fabric layer 112 (Propp-1st embodiment Figures 1 &2) and also discloses that the length and shape of the transparent film layer 124 is the same shape and size of the primary fabric layer 112 (Propp-1st embodiment Figure 2). Thus, the placement of the transparent layer of Propp-1st embodiment as modified by Propp2 to be the top-most layer as taught by Worthley to adhere and cover portions of the reinforcing structure as modified to be 72, 83 and fabric layer 112 meets the claimed limitations of the instant invention as discussed (see MPEP st embodiment as modified by Propp2 and Worthley are analogous because the combination and Worthley both teach a window dressing comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position of the transparent layer as taught by Propp-1st embodiment as modified by Propp2 to be rearranged such that the transparent layer is the upper-most layer of the window dressing as taught by Worthley, which would adhere to portions of both the primary layer and the structural layer of the support structure. A skilled artisan would have been motivated to utilize a transparent film layer positioned as the upper-most layer on a window dressing because Worthley teaches having a transparent film at the upper-most layer protects the wound from the insertion of a catheter from exposure to harmful environmental conditions while also keeping the area visible (Worthley- [Col 1, lines 9-17] & [Col 1, lines 53-57]). A skilled artisan would also have a reasonable expectation to manufacture the window dressing with a transparent layer as taught by Propp-1st embodiment as modified by Propp2 wherein the transparent lay is positioned to be the upper-most layer of the window dressing because Worthley suggests that this positioning of the transparent layer is conventional in window dressings comprised of multiple layers that are analogous to Propp-1st embodiment as modified by Propp2.

    PNG
    media_image2.png
    476
    824
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100106114 A1 (Weston)- teaches a support layer attached to a backing layer that extended beyond some edges of the backing layer.
US 20190070392 A1 (Blake)- teaches a basic catheter site covering comprised of multiple layers.
US 20100121282 A1 (Propp)- teaches different variants of a reinforcing structure to secure a catheter.
US 20160067106 A1 (Howell)- teaches a protective device for a catheter comprising a larger support layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        February 27, 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786